Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-3, 5-6, 8-13, 21-22, 41, 46-49, 51-52, 54-59, 61-63, 66 are currently pending in the application.
Applicant’s election without traverse of Group I directed to claims 1-3, 5-6, 8-13, 21, 22, 61, 62, 66 in the reply filed on 06-29-2022 is acknowledged. Applicant further elects (a) an scFv having a VH as SEQ ID NO:55 a VL as SEQ ID NO:56 and complete scFv as SEQ ID NO: 54. For the chimeric antigen receptor a co-stimulatory domain of CD28 and species of sequence at disrupted TRAC gene as SEQ ID NO: 63 and the nucleotide sequence encoding the anti-PTK7 CAR as SEQ ID NO: 49.
Claims 46-49, 51-52, 54-59, 63 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06-29-2022.
	Claims 1-3, 5-6, 8-13, 21, 22, 61, 62, 66 are therefore examined on the merits below.
Claim Rejections – Improper Markush
Claims 6, 8, 11, 13, 66 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of 6, 8, 11, 13, 66  is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: The alternative sequences that are presented comprise a variety of antigen binding domains, orientations and signaling components combined to construct a particular CAR molecule as protein sequences or insertional nucleotide sequences. The sequences may have different physiological characteristics and functions based on divergent final CAR construction components.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 12 recites the limitation "the disrupted TRAC gene" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 61-62 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 61 depends on claim 46. Because the patentability of a product does not necessarily depend on its method of production, claim 61 could be infringed upon without infringing the process claim from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 9, 10, 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chaudhary et al (WO2017172981A2). Instant claim 1 describes an engineered T cell which comprises a nucleic acid encoding a chimeric antigen receptor which binds to the PTK7 cell surface molecule through an antibody directed to the PTK7 molecule. The disclosure of Chaudhary describes  genetically engineered T cells for example which comprise nucleic acid which encode a “conventional” CAR II (see figure 1, 2nd embodiment) (0083). The antigen specific domain of the CAR molecule is directed to PTK7 in some embodiments through scFv antibody fragments as described  (table 11)(0083). In regards to the claim 5 the antigen binding domain may be an anti-PTK7 scFv antibody fragment (0083).  In regards to the claim 9 the conventional CAR II of Chaudhary may comprise either CD28 or 41-BB costimulatory domains (2G CD28 figure 1, table 1 (2)).  The described conventional CAR II of the invention includes a CD3 cytoplasmic signaling domain (figure 1, for example). In some aspects the cell of Chaudhary is a human T cell (0090).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 12, 61, and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhary  as applied to claim 1 above, and further in view of Eyquem et al (Nature 2 March 2017,Volume 543). The disclosure of Chaudhary describes PTK7 directed CAR-T cells as described above. Chaudhary additionally describes that T cells of the invention may be deficient in one or more endogenous T cell receptor chains which may be targeted through a variety of approaches such as CRISP/Cas9, Zinc finger nucleases and shRNA. As such the disclosure of Chaudhary does not specifically describe that the TRAC locus may be targeted/disrupted to achieve this end. The disclosure of Eyquem describes CAR-T cells which have the TRAC locus disrupted through a CRISPR/Cas9 method along with insertion of the desired CAR encoding nucleotide into the same disrupted locus. The disclosure of Eyquem describes that using such a system results in superior CAR-T cell performance in-vivo compared to conventional CAR-T cells without the disruption of the TCR-alpha locus (figure 1, discussion). The authors describe that the targeted CAR-T cells in one aspect prevent T cell exhaustion in-vivo, and more homogenous expression compared to retrovirally transduced CAR-T cells (p114, paragraph 1-2, figure 2). It would therefore be obvious to utilize the CAR as claimed by Chaudhary and disrupt the TRAC locus, with insertion of the CAR encoding nucleotide into the same genomic loci for the purpose of achieving the comparative benefits as described by Eyquem.  
In regards to the claims 61 and 62 the disclosure of Chaudhary describes creation of  a population of PTK7 directed CAR-T cells but does not specifically describe insertion of a chimeric antigen receptor encoding nucleotide into the TRAC locus/disruption of the TRAC locus through said reinsertion of the CAR-T encoding nucleotide sequences. However as described above the disclosure of Eyquem describes the use of Crispr-CAS9 system to create chimeric antigen receptor T cells which have a chimeric antigen receptor encoding nucleotide located within the TRAC locus thus utilizing the endogenous promoter for CAR expression while abrogating surface expression of the endogenous TCR. gDNA molecules are utilized in the process of Eyquem for the purposes of targeting the TRAC locus (“Methods” “Guide RNA”) . Therefore, it would be obvious to specifically utilize a process as suggested by Chaudhary and specifically described by Eyquem for the purposes of creating a superior functioning CAR-T cell as described by Eyquem and detailed above. Additionally, it is noted that the claims 61 and 62 in conjunction with the claim 46 amount to what is considered a product by process limitation with the claimed product, a chimeric antigen receptor which is directed to the PTK7 molecule anticipated as described above by the disclosure of Chaudhary. 
Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chaudhary as applied to claim 1 above, and further in view of Ren et al (Clinical Cancer Research, 23(9) May 1, 2017.). The disclosure of Chaudhary describes all the limitation of claim 1 as described above but does not describe that the beta-2-microglobulin gene is disrupted in the PTK-7 directed T cells of the invention. The disclosure of Ren et al describes the creation of endogenous TCR and B2M disrupted CAR-T cells. The disclosure of Ren describes that utilizing this type of system in allogeneic T cells allows for the creation of CAR-Targeted T cells derived from allogeneic donors which are not likely to cause Graft v host disease through allo-recognition of recipient tissue antigen by donor native T cell receptors, and are also resistant to host graft rejection through recognition of donor surface HLA molecules as associated with the B2M molecule on the surface of the CAR-T modified donor T cells (abstract, introduction). It would therefore be an obvious modification to the PTK7 directed CAR-T cells of Chaudhary to utilize allogeneic cells modified to have an absence of surface expressed HLA (class I) through the targeted disruption of the B2M class I accessory molecule for the purposes of creating superior allogeneic CAR-T cells which may be utilized as alternative quality-controlled source of CAR-T cells in patient treatment protocols.
	Claim(s) 6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhary as applied to claim 1 above, and further in view of Chaudhary-2 (WO2019067805A1).  The disclosure of Chaudhary describes all the limitations of the claim 1 as described above. Chaudhary does not describe the specific sequences as indicated in claim 6. However, the disclosure of Chaudhary-2 also relates to construction components of chimeric antigen receptors which are directed to the PTK7 molecule. In regards to the claim 6 for example the disclosure of Chaudhary-2 indicates that appropriate VH (instant SEQ ID NO: 55) and VL (instant SEQ ID NO:56) sequences to utilize in construction of a chimeric antigen receptor scFv fragment which recognizes the PTK7 molecule are the “7C8” molecule and correspond to the SEQ ID NO:11099 and 10793 (VH and VL respectively) (p92, p82). These molecules are an exact match compared to the instantly claimed VH and VL molecules and it would be an obvious modification of the disclosure of Chaudhary-1 to utilize these additional sequences as appropriate for the purpose of creating a CAR molecule which is targeted to the PTK7 molecule.  In regards to claim 8 and SEQ ID NO: 54 as the VH-linker(G4Sx3)-VL scFv fragment utilized in the construction of the CAR molecule, the disclosure of Chaudhary-1 and Chaudhary-2 do not directly disclose this complete additive sequence (SEQ ID NO:54). However, the disclosure of Chaudhary-2 indicates that  the 7C8 molecule scFv construct as SEQ ID NO: 11338 with the directional order of VL-linker-VH as the full protein construct scFv fragment. In contrast instant SEQ ID NO:54 has the construction order VH-linker-VL (SEQ ID NO:55+linker+SEQ ID NO: 56). The disclosure of Chaudhary-2 describes that scFv molecules may be constructed in either order (VH-VL or VL-VH) with linker entered in between the two fragments (00140). Furthermore, with regards to the linker molecule positioned in between the VH and VL of the SEQ ID NO: 54 (as a (G4S)x3 sequence), the disclosure of Chaudhary-2 describes that linkers for scFv VH and VL molecules are known in the art (00184) and may comprise the sequence (G4S)x3 as SEQ ID 4194. Thus, the construction of the scFv of the instant application as SEQ ID NO: 54 is an obvious sequence as comprised of known functional sub-components as disclosed by Chuadhary-2.  
	Claim 11, 66, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhary as applied to claim 1 above, and further in view of Chaudhary-2 and Kochenderfer (WO2015187528). The instant SEQ ID NO: 50 is a chimeric antigen receptor complete amino acid sequence which is comprised of components as in instant application Table 7 and 11 as components. The residues 1-270 are comprised of CD8 signal sequence fused to the scFv SEQ ID NO: 54 and made obvious as described above by Chaudhary and Chaudhary-2. The disclosure of Chaudhary does not disclose the remaining components of the CAR molecule as residues 271-510, although they do describe that components C terminal to the scFv antigen targeting domain may comprise a “hinge” linker to CD8 transmembrane and CD28-CD3 zeta intracellular signalling domains. However, the disclosure of Kochenderfer describes CAR molecules which comprise targeting domains to CD19 (as does Chaudhary), and discloses the exact C terminal sequence (267-506) of the complete CAR molecule as SEQ ID NO: 6 and table I as derived from human CD8alpha,CD28 and CD3zeta(see attached alignment). It would be obvious to utilize thus the disclosed sequences of a successful CAR molecule construction as in Kochenderfer, to create a PTK7 targeted scFv-CAR as described above that utilizes the disclosed sequences of Chaudhary-2 and Kochenderfer for the purpose of targeting a PTK7 expressing cancer.  With respect to the instant claim 11 the SEQ ID NO: 49 encodes the protein sequence of SEQ ID NO: 50. As the CAR of claim 11 is “encoded by the nucleotide” sequence, the rejection as set forth for claim 66 also applies to this claim which also claims the identical protein sequence. 
	In regards to the claim 22 the disclosure of Chaudhary-1 and Chaudhary describe population of cells (immune effector cells) (Chaudhary, 0089-0090) which may be created to comprise PTK-7 directed CAR-T cells of the instantly claimed invention, but do not explicitly describe the population which is comprised of the particular percentages of positive cells as in claim 22. The disclosure of Kochenderfer presents typical results achieved for a transduction procedure with vectors encoding a chimeric antigen receptor as greater than 50% of the population of T cells as in figure 2 for representative CAR molecules. Furthermore, after culture of T cells expressing CAR molecules of the invention up to 87% of the T cells in the population expressed the chimeric antigen receptor. It would therefore be obvious considering the use of the entire chimeric antigen receptor backbone (outside the scFv molecule) to expect that the CAR made obvious by this combination of references as described above, and utilizing transduction protocol as described by Kochenderfer, one would achieve results of a population of T cells that are greater than 50% positive for CAR molecules with a reasonable expectation of success. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-6, 8-13, 21, 22, 61, 62, 66 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29, 36, 39, 48 of copending Application No. 17313121 (reference application). Although the claims at issue are not identical, they are not patentably distinct. The claims of the reference application describe “masked chimeric antigen receptor” which are specific for the PTK7 molecule. The reference claims comprise all the sequence elements of the claimed CAR (SEQ ID NO:50) most significantly the SEQ ID NO’s found in the reference application in claim 15 as SEQ ID NO:120-134 comprise sequence that is identical match to that of instant SEQ ID NO:54. It would be obvious therefore considering the disclosure of the reference application to construct CAR molecule (as for example “unmasked” CAR) which bind the PTK7 molecule utilizing the sequences disclosed as in application 17313121.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Summary: NO claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HARTNETT whose telephone number is (571)272-3077. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/BRIAN HARTNETT/Examiner, Art Unit 1644                                                                                                                                                                                                        
/AMY E JUEDES/Primary Examiner, Art Unit 1644